DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on April 2nd, 2021 is acknowledged.
Claims 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on April 2nd, 2021.  
Claims 17-27 will be examined.

Claim Objections
Claims 17-27 are objected to because of the following informalities:  
Claim 17, line 7 should read “a rotor that rotates with the shaft”
Claim 17, line 15 should read “to connect an interior of the pump to an interior”
Claim 17, lines 18-19 should read “a third flow path for the oil provided outside of the stator and the rotor in a radial direction or inside of the stator and the rotor in the radial direction 
Claim 27, line 5 should read “is connected to the one end of the first flow path”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 & 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites “wherein the stator and the pump body are capable of contacting each other”; this limitation is ambiguous because it is not made clear if stator-to-pump-body contact is actually required by the recited claim language, rendering the claim indefinite.  In particular, Claim 19 is written as if stator-to-pump-body contact is merely made optional, but not necessarily required.  However, the Examiner can only guess at Applicant’s intent here.  The Examiner additionally notes that the specification appears to equate “contact” with an intermediate resin 50a providing indirect contact between the pump body and the stator core.  Given this, it is also unclear what is required of the term “contacting” in the claim.  Is direct, indirect, or either required by the claim?  This question is not answered by the claim or the specification.  For all of these reasons, the claim is rendered indefinite.   For examination purposes herein, the Examiner will interpret Claim 19 is positively requiring contact, and that this contact may be indirect (i.e. via intermediate elements). 
Claim 27 recites “one end of the first flow path on a side of the motor is provided at or adjacent to an opening section of the pump case, through which the shaft extends, on the side of the motor; and the second flow path is connected to one end of the first flow path on the side of the motor”; this 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-21 & 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,997,261 to Kershaw et al.

    PNG
    media_image1.png
    792
    668
    media_image1.png
    Greyscale

In regards to independent Claim 17, and with particular reference to Figure 7 shown immediately above, Kershaw et al. (Kershaw) discloses:

(17)	A pump device (200; Fig. 7) comprising: a shaft (46) that rotates around a central axis (i.e. the rotation axis of the shaft) extending in an axial direction (i.e. the vertical direction; Fig. 7); a motor (26, 32, 42) to rotate the shaft; and a pump (12, 16, 50) that is positioned on one side (i.e. upper side) of the motor in the axial direction (apparent in Fig. 7) and driven by the motor via the shaft to discharge oil (apparent in Fig. 1; Kershaw discloses pumping water; thus, his pump 200 is clearly capable of pumping oil); wherein the motor includes: a rotor (42) that rotates around the shaft; a stator (32) that faces the rotor; and a housing (26) to accommodate 

In regards to Claim 18, the pump case (12, 50) includes a pump cover (12) and a pump body (50); the pump body opens at both ends in the axial direction such that the shaft (46) extends therethrough (as is apparent in Fig. 7, shaft 46 extends through pump body 50); and the pump rotor is rotated by rotation of the shaft (Fig. 7; col. 2, line 55 – col. 3, line 33).
In regards to Claim 19, the stator and the pump body are capable of contacting each other (as seen in Fig. 7, the stator 32 is in contact with wall 56 of the pump body 50).
In regards to Claim 20, the first flow path (220) is disposed inside the fourth flow path (40) in the radial direction (as seen in Fig. 7, the fourth flow path 40 is defined by the inner walls of the rotor 42, and the first flow path 220 is disposed radially inside of these walls).
In regards to Claim 21, a cross-sectional area of an opening section (i.e. the flow channel) of the fourth flow path (40) is smaller than a cross-sectional area of the discharge port of the pump (this is 
In regards to Claim 24, the stator (32) is positioned radially outward from the rotor (42) (apparent in Fig. 7); and the third flow path (212/214/216) includes a flow path (212) connected (i.e. fluidly) to the pump suction port (14) through the outside of the stator in the radial direction from the second flow path (apparent from the flow arrows in Fig. 7).
In regards to Claim 25, the third flow path (212/214/216) includes a space (216) between an outer peripheral surface of the stator and an inner peripheral surface of the housing of the motor (apparent in Fig. 7).
In regards to Claim 26, the third flow path (212/214/216) includes a through-hole or a cutout provided in the stator or a cutout provided in the housing (flow passages 212, 214, & 216 are all provided as cutouts in the housing 26; see Fig. 7).
In regards to Claim 27, one end (i.e. an upper end) on a side of the motor of the first flow path (45) is provided at or adjacent to a location on the side of the motor of the opening through which the shaft extends in the pump case (as seen in Fig. 7, the upper end of first flow path 45 is disposed adjacent to the bottom-end opening of the pump case 12, through which the shaft 46 extends); and the second flow path (P2) is connected to one end (i.e. a lower end, as seen by flow arrows in Fig. 7) on the side of the motor of the first flow path.  The Examiner also refers Applicant to the 112(b) rejection above.





Claim(s) 17-21 & 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,181,837 to Niemiec.

    PNG
    media_image2.png
    456
    867
    media_image2.png
    Greyscale

In regards to independent Claim 17, and with particular reference to Figure 1 shown immediately above, Niemiec discloses:

(17)	A pump device (10; Fig. 1) comprising: a shaft (18) that rotates around a central axis (i.e. the rotation axis of the shaft) extending in an axial direction (i.e. the left-to-right direction in Fig. 1); a motor (14, 15) to rotate the shaft; and a pump (21) that is positioned on one side (i.e. right side) of the motor in the axial direction (apparent in Fig. 1) and driven by the motor via the shaft to discharge oil (Niemiec discloses pumping “hydraulic fluid”, and thus, is clearly capable of pumping oil); wherein the motor includes: a rotor (15) that rotates around the shaft; a stator (14) that faces the rotor; and a housing (11) to accommodate the rotor and the stator;  the pump includes: a pump rotor (22) attached to the shaft (Fig. 1); and a pump case (13, 21, 23) to accommodate the pump rotor and including a suction port (i.e. the left end of rotor 22) that suctions the oil and a discharge port (23) that discharges the oil (see flow arrows in Fig. 1); the pump device further comprises: a first flow path (F1; labeled in the Fig. 1 above by the Examiner 

In regards to Claim 18, the pump case (13, 21, 23) includes a pump cover (23) and a pump body (21); the pump body opens at both ends in the axial direction such that the shaft (18) extends therethrough (as is apparent in Fig. 1); and the pump rotor is rotated by rotation of the shaft (Fig. 1).
In regards to Claim 20, the first flow path (F1) is disposed inside the fourth flow path (26) in the radial direction (as clearly seen in Fig. 1).
In regards to Claim 21, a cross-sectional area of an opening section (i.e. the inlet or outlet) of the fourth flow path (26) is smaller than a cross-sectional area of the discharge port (23) of the pump (this is apparent in Fig. 1).
In regards to Claim 24, the stator (14) is positioned radially outward from the rotor (15) (apparent in Fig. 1); and the third flow path (24) includes a flow path (“spaces”) connected to the pump suction port through the outside of the stator in the radial direction from the second flow path (apparent from the flow arrows in Fig. 1; see also col. 2, lines 62-67).
In regards to Claim 25, the third flow path (24) includes a space (“spaces”) between an outer peripheral surface of the stator and an inner peripheral surface of the housing of the motor (apparent in Fig. 1; see also col. 2, lines 62-67).
Claim 26, the third flow path (24) includes a through-hole or a cutout provided in the stator or a cutout provided in the housing (a cutout is provided in the housing 11 at the bottom of port 11a; see Fig. 1).
In regards to Claim 27, one end (i.e. a left end) on a side of the motor of the first flow path (F1) is provided at or adjacent to a location on the side of the motor of the opening through which the shaft extends in the pump case (as seen in Fig. 1, the left end of first flow path F1 is disposed adjacent to the left-end opening of the pump case 13, through which the shaft 18 extends); and the second flow path (25) is connected (i.e. fluidly) to one end (i.e. the left end) on the side of the motor of the first flow path.  The Examiner also refers Applicant to the 112(b) rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0075608 to Suzuki et al. in view of US 5,997,261 to Kershaw et al.

    PNG
    media_image3.png
    905
    604
    media_image3.png
    Greyscale

Claim 17, and with particular reference to Figure 3 shown immediately above, Suzuki et al. (Suzuki) discloses:

(17)	A pump device (1; Fig. 3) comprising: a shaft (14) that rotates around a central axis (X) extending in an axial direction (i.e. the vertical direction in Fig. 3); a motor (M) to rotate the shaft; and a pump (P) that is positioned on one side (i.e. upper side) of the motor in the axial direction (apparent in Fig. 3) and driven by the motor via the shaft to discharge oil (“for supplying operating oil”); wherein the motor includes: a rotor (15) that rotates around the shaft; a stator (16) that faces the rotor; and a housing (10) to accommodate the rotor and the stator (Fig. 3);  the pump includes: a pump rotor (26) attached to the shaft (Fig. 3); and a pump case (25, 36) to accommodate the pump rotor and including a suction port (37) that suctions the oil and a discharge port (38) that discharges the oil (see flow arrows in Fig. 3); the pump device further comprises: a first flow path (32, 33) for the oil to connect an interior of the pump and an interior of the housing (Fig. 3; para. 21); a second flow path (P2, 13) for the oil provided between the stator and the rotor (also see para. 21; “adhered to the rotor 15, the stator 16, and so on”)……and a fourth flow path (34) to cause the oil from the second flow path or the third flow path to flow into the pump (see the flow arrows in Fig. 3; oil from the second flow path reaches the pump via fourth flow path 34).

Although Suzuki discloses the majority of Applicant’s recited invention, he does not disclose a third flow path for the oil provided outside in a radial direction or inside in a radial direction of the stator and the rotor, as claimed (Suzuki does not disclose a third flow path in which oil passes through an outside of the stator 16 to reach the fourth flow path 34).



In regards to Claim 18, Suzuki’s pump case (25, 36) includes a pump cover (36) and a pump body (25); the pump body is open at both ends in the axial direction and the shaft extends therethrough (apparent in Fig. 3); and the pump rotor (26) rotates according to rotation of the shaft (para. 20).
Claim 19, Suzuki’s stator (16) and pump body (25) are capable of contacting each other (as seen in Fig. 3, the stator 16 contacts the bottom end of the pump body 25; see also paras. 4, 17, & 22; see also the 112(b) rejection above).
In regards to Claim 20, Suzuki’s first flow path (32, 33) is disposed inside the fourth flow path (34) in the radial direction (as seen in Fig. 3).
In regards to Claim 21, a cross-sectional area of an opening section (i.e. the inlet or outlet) of Suzuki’s fourth flow path (34) is smaller than a cross-sectional area of the discharge port (37) of the pump (this is apparent in Fig. 3).
In regards to Claim 22, Suzuki’s stator (16) is an integrally molded article made of a resin (see para. 17).
In regards to Claim 24, Suzuki’s stator 16 is positioned radially outward from the rotor 15 (Fig. 3).  Additionally, Suzuki as modified by Kershaw provides the third flow path (212-218, from Kershaw) outside of the stator in the radial direction (see Fig. 7 of Kershaw).
In regards to Claim 25, Suzuki as modified by Kershaw discloses that the third flow path (212-218, from Kershaw) is provided between an outer peripheral surface of the stator (16) and an inner peripheral surface of the housing (10) of the motor (see Fig. 7 of Kershaw).
In regards to Claim 26, Suzuki as modified by Kershaw discloses that the third flow path (212-218, from Kershaw) includes a through-hole or a cutout provided in the stator or a cutout provided in the housing (Kershaw discloses that the flow passages 212, 214, & 216 are all provided as cutouts in the housing 26; see Fig. 7 of Kershaw, which would be incorporated into Suzuki’s motor housing 10 via the combination).
In regards to Claim 27, Suzuki discloses that one end (i.e. an upper end) of the first flow path (32, 33) on a side of the motor is provided at or adjacent to an opening section of the pump case, through which the shaft extends, on the side of the motor (as seen in Fig. 3, Suzuki’s first flow path .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki-Kershaw as applied to claim 20 above, and further in view of US 2012/0128513 to Sakata et al.
In regards to Claim 23, Suzuki as modified by Kershaw discloses the pump device according to claim 17, but Suzuki does not further disclose that the rotor (15) is an integrally molded article made of a resin (Suzuki does not specify composition details for the rotor 15).
However, providing a rotor as an integrally molded article made of resin is well known in the art of motor-driven internal gear pumps (like Suzuki), as shown by Sakata et al. (Sakata).  As seen best in Figures 1-4, Sakata discloses another pump device (Fig. 1) having a pump (1) rotatably driven by an electric motor (2) via a rotary shaft (12), wherein the motor (2) includes a rotor (13) which is fixed to a rear portion of the motor shaft (12) and a motor stator (14) which is disposed around a circumference of the motor rotor (13) (paras. 28-30).  Sakata specifically discloses that the holding member (29) is molded integrally on the rotor main body (28) and hence, both the members are never separated (Figs. 2 & 4; paras. 36, 38-39).  In these disclosures, Sakata makes clear that the rotor main body 28 is over-molded by resin member 29, thereby forming an integrally molded article made of a resin that securely retains the permanent magnets 22 thereon.  Sakata concludes by disclosing that with this molded resin arrangement, the permanent magnets (22) do not have to be fixed to the rotor main body (28) with an adhesive, and hence, there are no fears that the permanent magnets (22) are separated from the rotor main body (28).  Therefore, to one of ordinary skill desiring a motor-driven pump with a sturdy rotor structure, it would have been obvious to utilize the techniques disclosed in Sakata in combination with those seen in Suzuki in order to obtain such a result.  Consequently, it would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




ABC